EXHIBIT 10.3
April 23, 2009
Mr. Warren Rustand
Chairman of the Board
TLCVision Corporation
16305 Swingley Ridge Road, Ste. 300
Chesterfield, MO 63017
Dear Warren:
This letter agreement (the “Agreement”) serves as an addendum to the letter
agreement between Conway, Del Genio, Gries & Co., LLC (“CDG”) and TLCVision
Corporation (the “Company”), dated February 16, 2009 (the “Original Agreement”).
Except to the extent specifically modified by this Agreement, the Original
Agreement shall remain in full force and effect, and all references in the
Original Agreement to this engagement and this Agreement (and words of similar
meaning) shall include the terms and conditions of this Agreement and the
services provided by CDG hereunder.
A. Scope of Services
The Company has requested, and CDG and the Company agree that, commencing on
April 23, 2009, CDG’s scope of services shall be expanded to include the
following:

  1.   Make Michael F. Gries available to serve as the Chief Restructuring
Officer of the Company;     2.   Serve as the principal contact with the
Company’s creditors with respect to the Company’s financial and operational
matters;     3.   Assist management with the development and implementation of
the Company’s restructuring plan, and in connection with negotiations with the
various stakeholders; and     4.   Identify areas for cost reduction and other
operations improvement opportunities.

B. Fees
In Section B.I., the reference to the Monthly Fee for Month 3 and each month
thereafter until terminated is hereby increased from $150,000 to $175,000,
commencing with the date hereof.
C. Insurance
The Company’s Directors and Officers insurance policy includes any past, present
or future officer or director of the Company as an “Insured Person” under the
policy and the Company’s employment practices policy includes any individuals
who are or were owners, partners, employees, directors or officers of the
Company as an “Insured” under the policy (collectively, the “Policies”). A true,
correct, and complete copy of the Company’s current Directors and Officers
liability insurance shall be promptly furnished to CDG. The Company represents
that the premiums associated with the Policies have been paid in full and that
no notice of termination or conversion has been received with respect to the
Policies. The Company shall use commercially reasonable efforts to maintain
directors and officers liability insurance coverage of not less than $15,000,000
and otherwise comparable as to premiums, terms and amounts as that provided
under the Policies during the term of this Agreement, with any replacement
coverage being obtained from an insurer with a rating from a nationally
recognized rating agency not lower than the present insurer.

 



--------------------------------------------------------------------------------



 



D. Miscellaneous
Except to the extent amended or supplemented herein, the terms of the Original
Letter shall remain in full force and effect.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.
This Agreement is important to us and we appreciate the opportunity to serve
you. If you are in agreement with the terms set forth herein, please confirm
that the foregoing is in accordance with your understanding of our agreement by
signing and returning this letter.

            Very truly yours,

Conway, Del Genio, Gries & Co., LLC
      By: /s/ Michael F. Gries                      

     
Consented and Agreed to:
   
 
   
TLCVision Corporation
   
 
   
By: /s/ Brian Andrew
 
General Counsel and Secretary
   

 